UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


LAKELAND REGIONAL HEALTH SYSTEM )
                                                         )
               Plaintiff,                                )
                                                         )
                    v.                                   )    Civil Case No. 12-600 (RJL)
                                                         )
KATHLEEN SEBELIUS, Secretary                             )
Department of Health and Human Services                  )
                                                         )
               Defendant.                                )


                                         :/?._ORDER
                                (July   J6, 20 13) (Dkts. ##9, 11)

                                                                          1-Lday of
       For the reasons set forth in the Memorandum Opinion entered this 'i_

July 20 13, it is hereby

       ORDERED that defendant's Motion for Summary Judgment [Dkt. #11] is

GRANTED; and it is further

       ORDERED that plaintiffs' Motion for Summary Judgment [Dkt. #9] is DENIED;

and it is further




                                                 1
ORDERED that the above-captioned case is DISMISSED with prejudice.


SO ORDERED.




                                      United States District Judge




                                 2